ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Charles E. Chisholm, to suspend the Respondent from the practice of law for six months.
The Court, having considered the Petition, it is this 10th day of April, 1997
ORDERED that the Respondent, Charles E. Chisholm, be and is hereby suspended for six months from the practice of law in the State of Maryland. It is further;
ORDERED that Respondent’s Petition for Reinstatement in the State of Maryland shall be conditioned on his having been reinstated to the practice of law in the District of Columbia, as required by the Order of the District of Columbia Court of Appeals, and it is further;
ORDERED, that the Clerk of this Court shall remove the name of Charles E. Chisholm from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust *348Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.